Brogden, J.
The Industrial Commission found as a fact that “the deceased did not suffer an injury by accident while employed by the Asheville Ice Company, causing his death.” There was competent evidence to support such finding, and consequently the appellate court was thereby concluded. It is true that the hearing Commissioner stated that he did “not believe that the burden placed upon the claimant to make out a case has been sustained. Compensation must, therefore, be denied and it is so ordered.” The full Commission adopted the findings of fact and conclusions of law contained in the opinion of the hearing Commissioner and further declared: “Upon the finding that the death of deceased was not the result of an injury by accident arising out of and in the course of employment, the claimant’s compensation is denied and the case dismissed.” The expression used by the hearing Commissioner referring to burden of proof or prima facie case has no determinative bearing. When the Commission finds the essential facts the award, as a matter of law, must abide such finding. Obviously, if all the testimony offered by a claimant, tending to show an injury sustained in the course of his employment, was hearsay and incompetent, no finding based upon such testimony could be upheld. The fact of an accident, of course, may be established by circumstantial evidence, but in the present case the only evidence of injury to the back of deceased was his declaration made to various parties who testified at the hearing. Manifestly, such evidence was wholly incompetent. If the deceased did not suffer an injury by accident causing his death, his dependents are not entitled to recover. Such was the finding of the Commission, supported by competent evidence, and, therefore, the trial judge was without power to decree “that said Commission shall reconsider this cause and make an award herein conformably with this judgment.”
Reversed.